Exhibit 10.3

 

FORM OF INDEMNIFICATION AGREEMENT
(OFFICERS AND DIRECTORS)

 

This Indemnification Agreement (the “Agreement”), is made and entered into this
[        ] day of [                      ], 2014, by and among Summer
Infant, Inc., a Delaware corporation (the “Company”), and
[                          ] (“Indemnitee”).

 

WHEREAS, it is essential to the Company that it be able to retain and attract as
directors and officers the most capable individuals available;

 

WHEREAS, increased corporate litigation has subjected directors and officers to
litigation risks and expenses, and the limitations on the availability and terms
and conditions of directors and officers liability insurance have made it
increasingly difficult for the Company to attract and retain such individuals;

 

WHEREAS, the Company’s certificate of incorporation (as amended or amended and
restated from time to time, the “Charter”), provides that a director of the
Company shall not be liable to the Company or its stockholders for monetary
damages for breach of fiduciary duty except to the extent that such exemption or
limitation is not permitted by the General Corporation Law of the State of
Delaware (the “DGCL”);

 

WHEREAS, the Company’s Amended and Restated Bylaws (as amended or amended and
restated from time to time, the “Bylaws”), provide for the indemnification of
and advancement of expenses to the Company’s directors and officers under
certain circumstances;

 

WHEREAS, under the DGCL, the Charter and the Bylaws are not exclusive and the
Company is permitted to make other or additional indemnification and advancement
agreements;

 

WHEREAS, to further promote the Company’s ability to attract and retain
qualified individuals to serve as directors and/or officers of the Company, the
Company maintains, and will continue to attempt to maintain, directors and
officers liability insurance to protect the Company’s directors and officers
from certain liabilities;

 

WHEREAS, the Company desires that the Indemnitee serve as a director and/or
officer of the Company;

 

WHEREAS, to promote the Company’s ability to attract and retain qualified
individuals to serve as directors and/or officers of the Company, the Company
desires to provide Indemnitee with specific contractual assurance of
Indemnitee’s rights to indemnification and advancement of expenses to protect
against litigation risks and expenses (regardless, among other things, of any
change in the ownership of the Company or the composition of its Board of
Directors); and

 

WHEREAS, Indemnitee is relying upon the rights afforded under this Agreement in
serving in Indemnitee’s position as a director and/or officer of the Company.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

1.                                      Definitions.

 

(a)                                 “Board of Directors” shall mean the Board of
Directors of the Company.

 

(b)                                 “Change in Control” shall mean (i) any
merger, consolidation, share exchange or business combination involving the
Company or any of its subsidiary Entities, (ii) a sale, lease, exchange,
transfer or other disposition in a single transaction or a series of related
transactions, of fifteen percent (15%) or more of the assets of the Company and
its subsidiary Entities, taken as a whole, (iii) any issuance, purchase or sale
of shares of capital stock or other securities representing fifteen percent
(15%) or more of the voting power of the capital stock of the Company or any of
its subsidiary Entities, including, without limitation, by way of tender or
exchange offer, in a single transaction or a series of related transactions,
(iv) any liquidation, dissolution or winding up of the Company, or (v) any
change in the composition of a majority of the Board of Directors in a single
transaction or a series of related transactions, unless, in each case, such
transaction described in subsections (i) - (v) hereof was adopted and approved
by the members of the Board of Directors (or new or additional members of the
Board of Directors nominated or approved by such directors) in office at the
time of the adoption of this Agreement by the Company.

 

(c)                                  “Corporate Status” describes the status of
a person who is serving or has served (i) as a director or officer of the
Company, (ii) in any capacity or service with respect to any employee benefit
plan of the Company or any one or more of its subsidiary Entities, or (iii) as a
director, officer, member, manager, partner, trustee, employee, or agent of any
other Entity at the request of the Company.

 

(d)                                 “Court of Chancery” shall mean the Court of
Chancery of the State of Delaware.

 

(e)                                  “Disinterested Directors” shall mean the
directors of the Company who are not and were not parties to the Proceeding in
respect of which indemnification is sought by Indemnitee hereunder.

 

(f)                                   “Entity” shall mean any corporation,
partnership (including, without limitation, any general, limited or limited
liability partnership), joint venture, trust, enterprise, non-profit entity,
limited liability company, trust, foundation, association, organization or other
legal entity.

 

(g)                                  “Expenses” shall mean all fees, costs and
expenses reasonably incurred in connection with any Proceeding or any claim,
issue or matter involved in any Proceeding, including, without limitation,
reasonable attorneys’ fees, disbursements and retainers (including, without
limitation, any such fees, disbursements and retainers incurred by Indemnitee
pursuant to Section 9 and Section 11), fees, costs, expenses and disbursements
of experts or expert witnesses, private investigators and professional advisors
(including, without limitation, accountants and investment bankers), court
costs, transcript costs, travel expenses (including, without limitation, those
of experts or expert witnesses, private investigators and professional

 

2

--------------------------------------------------------------------------------


 

advisors), duplicating, printing and binding costs, telephone and fax
transmission charges, postage, delivery services, secretarial services and other
disbursements and expenses.

 

(h)                                 “Independent Counsel” shall mean shall mean
a law firm, or a member of a law firm, that is of outstanding reputation,
experienced in matters of corporation law and neither is as of the date of
selection of such firm, nor has been during the period of three years
immediately preceding the date of selection of such firm, retained to represent:
(i) the Company or Indemnitee in any material matter (other than with respect to
matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements); or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. 
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any law firm, or member of a law firm, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.  The Company agrees to pay the
reasonable fees and expenses of the Independent Counsel referred to above and to
fully indemnify such counsel against any and all fees, costs and expenses,
including, without limitation, reasonable attorneys’ fees, disbursements and
retainers, and Liabilities arising out of or relating to this Agreement or its
engagement pursuant hereto.  For purposes of this definition, a “material
matter” shall mean any matter for which billings exceeded or are expected to
exceed $100,000.

 

(i)                                     “Liabilities” shall mean liabilities,
judgments, damages, losses, penalties, excise taxes, fines and amounts paid in
settlement.

 

(j)                                    “Proceeding” shall mean any threatened,
pending or completed claim, action, suit, proceeding, litigation, arbitration,
mediation, alternate dispute resolution process, investigation, administrative
hearing, or appeal, whether civil, criminal, administrative, arbitrative or
investigative, whether formal or informal, including, without limitation, a
Proceeding initiated by Indemnitee pursuant to Section 11 to enforce
Indemnitee’s rights hereunder.

 

2.                                      Services of Indemnitee.  In
consideration of the Company’s covenants and obligations hereunder, Indemnitee
agrees to serve as a director and/or officer of the Company.  This Agreement,
however, shall not impose any obligation on Indemnitee or the Company to
continue Indemnitee’s service to the Company beyond any period otherwise
required by law or by other agreements or commitments of the parties, if any.

 

3.                                      Agreement to Indemnify and Hold
Harmless.  Subject to the exceptions contained in Section 4, if Indemnitee was
or is a party to, or was or is threatened to be made a party to, or was or is
otherwise involved (as a deponent, witness or otherwise) in, any Proceeding or
any claim, issue or matter involved in any Proceeding by reason of Indemnitee’s
Corporate Status, Indemnitee shall, to the fullest extent permitted by
applicable law, be indemnified and held harmless by the Company against all
Expenses and Liabilities actually and reasonably incurred or paid by or on
behalf of Indemnitee in connection with such Proceeding or such claim, issue or
matter (referred to herein as “Indemnifiable Expenses” and “Indemnifiable
Liabilities,” respectively, and collectively as “Indemnifiable Amounts”).

 

3

--------------------------------------------------------------------------------


 

4.                                      Exceptions to Indemnification. 
Indemnitee shall be entitled to the indemnification provided in Section 3 in all
circumstances other than the following:

 

(a)                                 If indemnification is sought by Indemnitee
under Section 3 and it has been adjudicated finally by a court of competent
jurisdiction evidenced by a final nonappealable order that, in connection with
any Proceeding or any claim, issue or matter involved in any Proceeding out of
which the claim for indemnification hereunder has arisen, (i) Indemnitee failed
to act in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company, or (ii) with respect to any
criminal Proceeding, Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful, Indemnitee shall not be entitled to
indemnification of Indemnifiable Amounts hereunder with respect to such
Proceeding or such claim, issue or matter, as applicable;

 

(b)                                 If indemnification is sought by Indemnitee
under Section 3 and it has been adjudicated finally by a court of competent
jurisdiction evidenced by a final nonappealable order that Indemnitee is liable
to the Company with respect to any Proceeding by or in the right of the Company
to procure a judgment in its favor by reason of Indemnitee’s Corporate Status or
any claim, issue or matter involved in any such Proceeding out of which the
claim for indemnification hereunder has arisen, Indemnitee shall not be entitled
to Indemnifiable Expense hereunder with respect to such Proceeding or such
claim, issue or matter, as applicable, unless the Court of Chancery or the court
in which such Proceeding was brought shall determine upon application that,
despite the adjudication of liability, but in view of all the circumstances of
the case, Indemnitee is fairly and reasonably entitled to indemnity for such
Indemnifiable Expenses which the Court of Chancery or such other court shall
deem proper; and

 

(c)                                  If indemnification is sought by Indemnitee
under Section 3 and the Company reasonably determines, in reliance on the
opinion of counsel reasonably acceptable to the Indemnitee, that indemnification
of Indemnitee would violate the securities laws of the United States.

 

For purposes of this Section 4, including, without limitation and to the fullest
extent permitted by law, the court adjudication contemplated hereby, Indemnitee
shall be deemed to have acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, or with respect to any criminal Proceeding, without reasonable cause to
believe that Indemnitee’s conduct was unlawful, if Indemnitee’s act or omission
is based, in good faith, upon (1) the records of the Company, (2) such
information, opinions, reports or statements presented to the Company or the
Board of Directors by any of the Company’s officers, employees, directors,
committees of the Board of Directors, legal counsel, professional advisors,
experts or any other person as to matters Indemnitee reasonably believes are
within such other person’s professional or expert competence and who has been
selected with reasonable care by or on behalf of the Company, and/or (3) such
information, opinions, reports or statements presented to an Entity for which
Indemnitee has Corporate Status or such Entity’s officers, employees, directors,
committees of such Entity’s Board of Directors, legal counsel, professional
advisors, experts or any other person as to matters Indemnitee reasonably
believes are within such other person’s professional or expert competence and
who has been selected with reasonable care by or on behalf of such Entity.

 

4

--------------------------------------------------------------------------------


 

5.                                      Procedure for Indemnification of
Indemnifiable Amounts.

 

(a)                                 Indemnitee shall, following the final
adjudication by a court of competent jurisdiction evidenced by a final
nonappealable order, submit to the Company a written claim specifying the
Indemnifiable Amounts for which Indemnitee seeks indemnification under Section 3
and the basis for such claim.  At the reasonable request of the
Company, Indemnitee shall furnish such documentation and information as are
reasonably available to Indemnitee and necessary to establish that Indemnitee is
entitled to indemnification hereunder, and the Company shall pay any fees, costs
and expenses, including without limitation, reasonable attorneys’ fees,
disbursements and retainers, actually and reasonably incurred by Indemnitee in
furnishing such documentation and information.

 

(b)                                 Upon submission of a written claim for
indemnification (but not for advancement of Expenses for which no determination
is required) pursuant to the first sentence of Section 5(a), a determination
with respect to Indemnitee’s entitlement thereto shall be made in the specific
case: (i) if a Change in Control shall have occurred, by Independent Counsel in
a written opinion directed to the Board of Directors, a copy of which shall be
delivered to Indemnitee; or (ii) if a Change in Control shall not have occurred,
(A) by a majority vote of the Disinterested Directors (provided there is a
minimum of three Disinterested Directors), even though less than a quorum of the
Board, (B) by a committee of Disinterested Directors designated by a majority
vote of the Disinterested Directors (provided there is a minimum of three
Disinterested Directors), even though less than a quorum of the Board of
Directors, or (C) if there are less than three Disinterested Directors or, if
such Disinterested Directors so direct, by Independent Counsel in a written
opinion directed to the Board of Directors, a copy of which shall be delivered
to Indemnitee.  Indemnitee shall cooperate with the Entity or
individual(s) making such determination with respect to Indemnitee’s entitlement
to indemnification, including, without limitation, providing to such Entity or
individual(s) upon reasonable advance request any documentation or information
which is not privileged or otherwise protected from disclosure and which is
reasonably available to Indemnitee and reasonably necessary to such
determination; provided, that nothing contained in this Agreement shall require
Indemnitee to waive any privilege Indemnitee may have under applicable law.  Any
fees, costs and expenses, including without limitation, reasonable attorneys’
fees, disbursements and retainers, incurred by Indemnitee in so cooperating with
the Entity or individual(s) making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

 

(c)                                  If the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant Section 5(b), the
Independent Counsel shall be selected as provided in this Section 5(c).  If a
Change in Control shall not have occurred, the Independent Counsel shall be
selected by the Board of Directors, and the Company shall give written notice to
Indemnitee advising Indemnitee of the identity of the Independent Counsel so
selected within ten calendar days after the Company’s receipt of a written claim
for indemnification pursuant to the first sentence of Section 5(a).  If a Change
in Control shall have occurred, the Independent Counsel shall be selected by
Indemnitee (unless Indemnitee shall request that such selection be made by the
Board of Directors, in which event the preceding sentence shall apply), and
Indemnitee shall give written notice to the Company advising it of the identity
of the

 

5

--------------------------------------------------------------------------------


 

Independent Counsel so selected within ten calendar days after the Company’s
receipt of a written claim for indemnification pursuant to the first sentence of
Section 5(a).  In either event, Indemnitee or the Company, as the case may be,
may, within ten calendar days after such written notice of selection shall have
been given, deliver to the Company or to Indemnitee, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 1, and the
objection shall set forth with particularity the factual basis of such
assertion.  Absent a proper and timely objection, the law firm or the member of
a law firm so selected shall act as Independent Counsel.  If such written
objection is so made and substantiated, the Independent Counsel so selected may
not serve as Independent Counsel unless and until such objection is withdrawn or
a court of competent jurisdiction or arbitrator (selected as provided below) has
determined that such objection is without merit.  If, within 20 calendar days
after the Company’s receipt of a written claim for indemnification pursuant to
the first sentence of Section 5(a), no Independent Counsel shall have been
selected and not objected to, either the Company or Indemnitee may seek
arbitration for resolution of any objection which shall have been made by the
Company or Indemnitee to the other’s selection of Independent Counsel and/or for
the appointment as Independent Counsel of a law firm or a member of a law firm
selected by the arbitrator or by such other law firm or a member of a law firm
as the arbitrator shall designate, and the law firm or the member of a law firm
with respect to whom all objections are so resolved or the law firm or the
member of a law firm so appointed shall act as Independent Counsel under this
Section 5.  Such arbitration referred to in the previous sentence shall be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association.  The laws of the State of Delaware,
without giving effect to the provisions thereof relating to conflicts of law,
shall apply to any such arbitration.  The award rendered by such arbitration
shall, to the fullest extent permitted by law, be final and binding upon the
parties hereto, and final judgment on the arbitration award may be entered in
any court of competent jurisdiction, including, without limitation, the Court of
Chancery.  Upon the due commencement of any judicial proceeding pursuant to
Section 11, Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

(d)                                 Subject to Section 4, the Company shall pay
such Indemnifiable Amounts to Indemnitee within 30 calendar days after receipt
of such written claim.

 

6.                                      Indemnification for Expenses of a
Participant.  Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of his Corporate Status, a participant (as
a deponent, witness or otherwise) in any Proceeding to which Indemnitee was or
is not a party or was or is not threatened to be made a party, the Indemnitee
shall be indemnified as provided in Section 3.

 

7.                                      Indemnification for Expenses of a Party
Who is Wholly or Partly Successful.

 

(a)                                 Notwithstanding any other provision of this
Agreement, and without limiting any such provision, to the extent that
Indemnitee was or is, by reason of Indemnitee’s Corporate Status, a party to and
was or is successful, on the merits or otherwise, as to any Proceeding or any
claim, issue or matter involved in any Proceeding, Indemnitee shall be

 

6

--------------------------------------------------------------------------------


 

indemnified against all Expenses actually and reasonably incurred with respect
to such Proceeding or such claim, issue or matter, as applicable.  In
furtherance and not in limitation of the foregoing, and by way of further
explanation, if Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters involved in such Proceeding, the Company shall
indemnify Indemnitee against all Expenses with respect to each successfully
resolved claim, issue or matter.

 

(b)                                 For purposes of this Section 7, “successful”
shall, to the fullest extent permitted by law, include, but not be limited to,
(i) a termination, withdrawal or dismissal (with or without prejudice) of any
Proceeding or any claim, issue or matter involved in any Proceeding, without any
express finding of liability or guilt against Indemnitee, (ii) the expiration of
120 days after the making of any claim or threat of any Proceeding without the
institution of same and without the entering into of any settlement or
compromise with respect to such claim or threat, or (iii) the entering into of
any settlement or compromise with respect to any Proceeding or any claim, issue
or matter involved in any Proceeding pursuant to which Indemnitee is obligated
to pay or is found liable for an amount less than $50,000.

 

8.                                      Effect of Certain Resolutions; Waiver of
Right of Contribution Against Indemnitee.  Neither the termination of any
Proceeding or any claim, issue or matter involved in any Proceeding by judgment,
order, settlement, conviction, or upon a plea of nolo contedere or its
equivalent, nor the failure of the Company to award indemnification or to
determine that indemnification is payable, shall create a presumption that
Indemnitee is not entitled to indemnification hereunder.  The Company hereby
waives, to the fullest extent permitted by law, any right of contribution that
it may have against Indemnitee with respect to any Proceeding or any claim,
issue or matter involved in any Proceeding in which the Company and Indemnitee
are jointly liable.

 

9.                                      Agreement to Advance Expenses;
Conditions.  The Company shall pay to Indemnitee, all Expenses actually and
reasonably incurred by Indemnitee in connection with any Proceeding or any
claim, issue or matter involved in any Proceeding, including, without
limitation, a Proceeding by or in the right of the Company and a Proceeding to
enforce indemnification and advancement rights under this Agreement, in advance
of the final disposition of such Proceeding or such claim, issue or matter, if
Indemnitee furnishes the Company with a written undertaking to repay the amount
of such Expenses advanced to Indemnitee if it is finally determined by a court
of competent jurisdiction evidenced by a final nonappealable order that
Indemnitee is not entitled under this Agreement to indemnification with respect
to such Expenses.  To the fullest extent permitted by applicable law, such
undertaking shall be an unlimited general obligation of Indemnitee, shall be
accepted by the Company without regard to the financial ability of Indemnitee to
make repayment, and shall in no event be required to be secured.

 

10.                               Procedure for Advancement of Expenses. 
Indemnitee shall submit to the Company a written claim specifying the Expenses
for which Indemnitee seeks advancement under Section 9, and the basis for such
claim, together with documentation evidencing that Indemnitee has actually and
reasonably incurred such Expenses.  The Company shall advance such Expenses to
Indemnitee or on behalf of Indemnitee within 30 calendar days after receipt of
such written claim and documentation.

 

7

--------------------------------------------------------------------------------


 

11.                               Remedies of Indemnitee.

 

(a)                                 Right to Petition Court.  In the event that
Indemnitee submits to the Company a written claim for indemnification of
Indemnifiable Amounts under Section 3 and Section 5 or submits to the Company a
written claim for advancement of Expenses under Section 9 and Section 10, and
the Company fails to make such indemnification or advancement, as applicable,
pursuant to the terms of this Agreement, Indemnitee may petition the Court of
Chancery to enforce the Company’s obligations under this Agreement.

 

(b)                                 Burden of Proof.  In any judicial proceeding
brought under Section 11(a), the Company shall have the burden of proving that
Indemnitee is not entitled to indemnification of Indemnifiable Amounts or
advancement of Expenses, as applicable, hereunder.

 

(c)                                  Expenses.  The Company agrees to reimburse
Indemnitee in full for any Expenses actually and reasonably incurred by
Indemnitee in connection with investigating, preparing for, litigating,
defending, prosecuting or settling any judicial proceeding brought by Indemnitee
under Section 11(a), except where such judicial proceeding or any claim, issue
or matter involved therein is adjudicated finally by a court of competent
jurisdiction evidenced by a final nonappealable order in favor of the Company.

 

(d)                                 Validity of Agreement.  The Company shall be
precluded from asserting in any Proceeding, including, without limitation, an
action under Section 11(a), that the provisions of this Agreement are not valid,
binding and enforceable or that there is insufficient consideration for this
Agreement and shall stipulate in such court that the Company is bound by all the
provisions of this Agreement.

 

(e)                                  Failure to Act Not a Defense.  The failure
of the Company (including, without limitation, the Board of Directors or any
committee thereof, independent legal counsel, or stockholders) to make a
determination concerning the permissibility of the indemnification of
Indemnifiable Amounts, nor an actual determination by the Company (including,
without limitation, the Board of Directors or any committee thereof, independent
legal counsel or stockholders) concerning the permissibility of the
indemnification of Indemnifiable Amounts, shall not be a defense in any action
brought under Section 11(a), and shall not create a presumption that such
indemnification is not permissible hereunder.

 

12.                               Notice By Indemnitee; Defense of the
Underlying Proceeding.

 

(a)                                 Notice by Indemnitee.  Indemnitee agrees to
notify the Company promptly in writing upon being served with any summons,
citation, subpoena, complaint, indictment, information, or other document
relating to any Proceeding or any claim, issue or matter involved in any
Proceeding which may result in the indemnification of Indemnifiable Amounts or
the advancement of Expenses hereunder; provided, however, that the failure to
give any such notice shall not disqualify Indemnitee from the right, or
otherwise affect in any manner any right of Indemnitee, to receive
indemnification of Indemnifiable Amounts or advancements of Expenses hereunder,
except to the extent the Company’s ability to defend in such Proceeding or such
claim, issue or matter is materially prejudiced thereby.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Defense by Company.  Subject to the
provisions of the last sentence of this Section 12(b) and of Section 12(c), the
Company shall have the right to defend Indemnitee in any Proceeding or any
claim, issue or matter involved in any Proceeding which may give rise to the
indemnification of Indemnifiable Amounts hereunder; provided, however, that the
Company shall notify Indemnitee of any such decision to defend within ten
calendar days of the Company’s receipt of notice of any such Proceeding or such
claim, issue or matter under Section 12(a).  The Company shall not, without the
prior written consent of Indemnitee, consent to the entry of any judgment
against Indemnitee or enter into any settlement or compromise which (i) includes
an admission of fault of Indemnitee, or (ii) does not include, as an
unconditional term thereof, the full release of Indemnitee from all liability in
respect of such Proceeding or such claim, issue or matter, which release shall
be in form and substance reasonably satisfactory to Indemnitee.  This
Section 12(b) shall not apply to a Proceeding or any claim, issue or matter
involved in a Proceeding brought by Indemnitee under Section 11(a) or pursuant
to Section 20.

 

(c)                                  Indemnitee’s Right to Counsel. 
Notwithstanding the provisions of Section 12(b), (i) if in a Proceeding or a
claim, issue or matter involved in a Proceeding to which Indemnitee is a party
by reason of Indemnitee’s Corporate Status, (A) Indemnitee reasonably concludes
that he or she may have separate defenses or counterclaims to assert with
respect to any issue which are inconsistent with the position of other
defendants in such Proceeding or such claim, issue or matter, as applicable, or
(B) a conflict of interest or potential conflict of interest exists between
Indemnitee and the Company, or (ii) if the Company fails to assume the defense
of such Proceeding or such claim, issue or matter in a timely manner, Indemnitee
shall be entitled to be represented by separate legal counsel, which shall
represent other persons’ similarly situated, of Indemnitee’s and such other
persons’ choice and reasonably acceptable to the Company at the expense of the
Company.  In addition, if the Company fails to comply with any of its
obligations under this Agreement or in the event that the Company or any other
Entity or individual takes any action to declare this Agreement void or
unenforceable, or institutes any Proceeding or any claim, issue or matter
involved in any Proceeding to deny or to recover from Indemnitee the benefits
intended to be provided to Indemnitee hereunder, except with respect to any
Proceeding or any claim, issue or matter involved in any Proceeding that is
resolved in favor of the Company, Indemnitee shall have the right to retain
counsel of Indemnitee’s choice, at the expense of the Company, to represent
Indemnitee in connection with any such matter.

 

(d)                                 Consent to Judgment or Settlement or
Compromise by Indemnitee.  Indemnitee shall not, without the prior written
consent of the Company (which consent shall not be unreasonably withheld or
delayed), consent to the entry of any judgment against Indemnitee or consent to
or enter into any settlement or compromise with respect to any Proceeding or any
claim, issue or matter involved in any Proceeding with respect to which the
Company may have indemnification or advancements obligations to Indemnitee
hereunder.  The Company shall have no obligation to indemnify Indemnitee under
this Agreement with respect to any Proceeding or any claim, issue or matter
involved in any Proceeding for which a judgment, settlement or compromise is
consented to or entered into by Indemnitee without the prior written consent of
the Company (which consent shall not be unreasonably withheld or delayed).

 

9

--------------------------------------------------------------------------------


 

13.                               Representations and Warranties of the
Company.  The Company hereby represents and warrants to Indemnitee as follows:

 

(a)                                 Authority.  The Company has all necessary
power and authority to enter into, and be bound by the terms of, this Agreement,
and the execution, delivery and performance of the undertakings contemplated by
this Agreement has been duly authorized by the Company.

 

(b)                                 Enforceability.  This Agreement, when
executed and delivered by the Company in accordance with the provisions hereof,
shall be a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, moratorium, reorganization
or similar laws affecting the enforcement of creditors’ rights generally or
equitable principles.

 

14.                               Insurance.  The Company shall, to the maximum
extent available, cover Indemnitee under any insurance policy secured for the
directors and officers of the Company or other Entity for which Indemnitee has
Corporate Status.

 

15.                               Contract Rights Not Exclusive.  The rights to
indemnification of Indemnifiable Amounts and advancement of Expenses provided by
this Agreement shall be in addition to, but not exclusive of, any other rights
which Indemnitee may have at any time under applicable law or the Charter or
Bylaws, or any other agreement, vote of stockholders or directors (or a
committee of directors), or otherwise, both as to action in Indemnitee’s
official capacity and as to action in any other capacity as a result of
Indemnitee’s serving as a director and/or officer of the Company.

 

16.                               Successors.  This Agreement shall be
(a) binding upon all successors and assigns of the Company (including, without
limitation, to the fullest extent permitted by law, any transferee of all or a
substantial portion of the business, stock and/or assets of the Company and any
direct or indirect successor by merger or consolidation or otherwise by
operation of law), and (b) binding on and shall inure to the benefit of the
heirs, personal representatives, executors and administrators of Indemnitee.  To
the fullest extent permitted by applicable law, the Company shall cause any
successor to the business, stock and/or assets of the Company (whether by
operation of law or otherwise) to assume and agree to perform this Agreement in
the same manner as if no such succession had taken place.  This Agreement shall
continue for the benefit of Indemnitee and the heirs, personal representatives,
executors and administrators of Indemnitee after Indemnitee has ceased to have
Corporate Status.

 

17.                               Other Sources; Subrogation.  The Company’s
obligation to indemnify Indemnifiable Amounts or advance Expenses to Indemnitee,
if any, hereunder shall be reduced by the amount Indemnitee may receive, as
indemnification or advancement of expense from any other Entities or individuals
or any insurance policy.  In the event of any indemnification of Indemnifiable
Amounts or advancement of Expenses by the Company under this Agreement, the
Company shall, to the fullest extent permitted by law, be subrogated to the
extent of such indemnification or advancement to all of the rights of
contribution or recovery of Indemnitee against other Entities or individuals and
have a right of contribution against such other Entities or individuals, and, in
furtherance thereof, Indemnitee shall take, at the request of the Company, all
reasonable action necessary to secure such rights, including, without
limitation, securing the

 

10

--------------------------------------------------------------------------------


 

execution and delivery by such other Entities or individuals of an agreement as
to the division of indemnification and advancement liabilities as between such
other Entities or individuals and the Company, in a manner reasonably acceptable
to the Company prior to the payment by the Company of any such Indemnifiable
Amounts or Expenses and/or the execution and delivery of such documents as are
reasonably necessary to enable the Company to bring suit to enforce such rights.

 

18.                               Governing Law; Change in Law; Jurisdiction. 
This Agreement shall be governed by and construed and enforced under the laws of
the State of Delaware, without giving effect to the provisions thereof relating
to conflicts of law.  To the fullest extent permitted by applicable law, the
parties hereto (a) irrevocably submit to the personal jurisdiction of the Court
of Chancery, and (b) waive any claim of improper venue or any claim that the
Court of Chancery is an inconvenient forum.  To the fullest extent permitted by
applicable law, the parties hereby agree that the mailing of process and other
papers in connection with any such proceeding in the manner provided in
Section 22 or in such other manner as may be permitted by law, shall be valid
and sufficient service thereof.

 

19.                               Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this
Agreement, or any clause thereof, shall be determined by a court of competent
jurisdiction to be illegal, invalid or unenforceable, in whole or in part, such
provision or clause shall be limited or modified in its application to the
minimum extent necessary to make such provision or clause valid, legal and
enforceable, and the remaining provisions and clauses of this Agreement shall
remain fully enforceable and binding on the parties.

 

20.                               Indemnitee as Plaintiff.  Except as provided
in Section 11 and in the next sentence, Indemnitee shall not be entitled to
indemnification of Indemnifiable Amounts or advancement of Expenses with respect
to any Proceeding or any claim, issue or matter involved in any Proceeding
brought by Indemnitee against the Company, any Entity which the Company
controls, or any director or officer of the Company or any such Entity, prior to
a Change in Control, unless the commencement of such Proceeding or such claim,
issue or matter by Indemnitee was authorized in the specific case by the Board
of Directors.  This Section 20 shall not apply to (a) affirmative defenses
asserted by Indemnitee or any compulsory counterclaims required to be made by
Indemnitee in any Proceeding or with respect to any claim, issue or matter
involved in any Proceeding brought against Indemnitee, or (b) any Proceeding or
any claim, issue or matter involved in any Proceeding brought by Indemnitee
against the Company, any Entity which the Company controls, or any director or
officer of the Company or any such Entity, from and after a Change in Control.

 

21.                               Modifications and Waiver.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by each of the parties hereto.  Notwithstanding any other provision of
this Agreement or any provision of law to the contrary, to the fullest extent
permitted by law, no supplement, modification or amendment of this Agreement
shall adversely affect any right or protection of Indemnitee in respect of any
act or omission occurring prior to the time of such supplement, modification or
amendment.  No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any

 

11

--------------------------------------------------------------------------------


 

other provisions of this Agreement (whether or not similar), nor shall such
waiver constitute a continuing waiver.

 

22.                               General Notices.  All notices, requests,
demands and other communications hereunder shall be in writing and shall be
deemed to have been duly given (a) when delivered by hand, (b) when transmitted
by facsimile and receipt is acknowledged, or (c) if mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed, in each case, to such address as may have been
furnished by any party to the other party.

 

23.                               Termination.  This Agreement shall terminate
as of the later of (a) ten years after Indemnitee ceases to serve as a director
or officer of the Company, or (b) one year after the final adjudication by a
court of competent jurisdiction evidenced by a final non-appealable order with
respect to any Proceeding or any claim, issue or matter involved in any
Proceeding in respect of which Indemnitee is granted rights of indemnification
or advancement of expenses hereunder.

 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

 

 

THE COMPANY:

 

 

 

SUMMER INFANT, INC.

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

INDEMNITEE:

 

 

 

[                        ]

 

[Signature Page - Indemnification Agreement]

 

--------------------------------------------------------------------------------